UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51767 AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 65-0636842 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 U.S. Highway One North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) (561) 840-7171 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of May 7, 2008, the registrant had 15,291,982 shares of common stock outstanding. Index AmCOMP INCORPORATED INDEX PART I 2 Item 1.Financial Statements 2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosure about Market Risk 32 Item 4.Controls and Procedures 34 PART II. OTHER INFORMATION 35 Item 6.Exhibits 35 SIGNATURES 35 i Index PART I Item 1.Financial Statements AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands) March 31, 2008 December 31, 2007 (Unaudited) Assets Investments: Fixed maturity securities available-for-sale at fair value (amortized costof$347,000 in 2008and $327,656 in 2007) $ 352,477 $ 329,847 Fixed maturity securities held-to-maturity at amortized cost (fair value of $98,790 in 2008 and $94,414 in 2007) 97,011 93,661 Total investments 449,488 423,508 Cash and cash equivalents 10,989 30,691 Accrued investment income 4,565 4,721 Premiums receivable – net 95,753 88,486 Assumed reinsurance premiums receivable 1,795 1,809 Reinsurance recoverable: On paid losses and loss adjustment expenses 1,358 1,454 On unpaid losses and loss adjustment expenses 65,662 66,353 Prepaid reinsurance premiums 263 1,215 Deferred policy acquisition costs 20,459 19,116 Property and equipment – net 3,078 3,352 Income taxes recoverable 817 962 Deferred income taxes – net 18,655 19,889 Goodwill 1,260 1,260 Other assets 6,487 6,347 Total assets $ 680,629 $ 669,163 Liabilities and stockholders’ equity Liabilities Policy reserves and policyholders’ funds: Unpaid losses and loss adjustment expenses $ 317,214 $ 324,224 Unearned and advance premiums 111,633 102,672 Policyholder retention dividends payable 10,387 10,276 Total policy reserves and policyholders’ funds 439,234 437,172 Reinsurance payable 266 622 Accounts payable and accrued expenses 32,093 30,868 Notes payable 36,018 36,464 Income tax payable 3,565 1,441 Other liabilities 4,476 4,419 Total liabilities 515,652 510,986 Stockholders’ equity Common stock (par value $.01; 45,000 authorized shares; 15,922 in 2008 and 2007 issued; 15,293 in 2008 and 15,290 in 2007 outstanding) 159 159 Additional paid-in capital 75,620 75,392 Retained earnings 91,306 86,826 Accumulated other comprehensive income (net of deferred taxes of ($1,996) in 2008 and ($799) in 2007) 3,480 1,392 Treasury stock (628 shares in 2008 and 631 in 2007) (5,588 ) (5,592 ) Total stockholders’ equity 164,977 158,177 Total liabilities and stockholders’ equity $ 680,629 $ 669,163 See notes to consolidated financial statements. 2 Index AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, amounts in thousands, except per share amounts) Three Months Ended March 31, 2008 March 31, 2007 Revenue: Net premiums earned $ 52,249 $ 59,213 Net investment income 5,309 4,862 Net realized investment losses (98 ) – Other income 15 30 Total revenue 57,475 64,105 Expenses: Losses and loss adjustment expenses 27,556 34,918 Dividends to policyholders 2,369 2,241 Underwriting and acquisition expenses 19,999 19,896 Interest expense 807 954 Total expenses 50,731 58,009 Income before income taxes 6,744 6,096 Income tax expense 2,264 2,076 Net income $ 4,480 $ 4,020 Earnings per common share – basic $ 0.29 $ 0.26 Earnings per common share – diluted $ 0.29 $ 0.25 See notes to consolidated financial statements. 3 Index AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED
